 
 
I 
111th CONGRESS 2d Session 
H. R. 4789 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Mr. Grayson (for himself, Mr. Filner, Mr. Polis of Colorado, Ms. Pingree of Maine, Ms. Shea-Porter, Ms. Schakowsky, Mr. Frank of Massachusetts, Mr. Kucinich, Ms. Edwards of Maryland, Ms. Watson, and Ms. Jackson Lee of Texas) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for an option for any citizen or permanent resident of the United States to buy into Medicare. 
 
 
1.Short titleThis Act may be cited as the Public Option Act or the Medicare You Can Buy Into Act. 
2.Universal Medicare buy-in option 
(a)In generalPart A of title XVIII of the Social Security Act is amended— 
(1)in section 1818(a), by striking or 1818A and inserting , 1818A, or 1818B; and 
(2)by inserting after section 1818A the following new section: 
 
1818B.Universal buy-in 
(a)In general(a) Every individual who— 
(1)is a resident of the United States; 
(2)is either (A) a citizen or national of the United States, or (B) an alien lawfully admitted for permanent residence; and 
(3)is not otherwise entitled to benefits under this part or eligible to enroll under this part; shall be eligible to enroll in the insurance program established by this part. An individual may enroll under this section only in such manner and form as may be prescribed in regulations, and only during an enrollment period prescribed in or under this section. 
(b)Enrollment; coverageThe Secretary shall establish enrollment periods and coverage under this section consistent with the principles for establishment of enrollment periods and coverage for individuals under section 1818, except that no entitlement to benefits under this part shall be effective before the first day of the first calendar year beginning after the date of the enactment of this Act.  
(c)Premiums 
(1)In generalThe provisions of subsections (d)(1), (d)(2), and (d)(3) of section 1818 insofar as they apply to premiums (including collection of premiums) shall apply to premiums and collection of premiums under this section, except that— 
(A)paragraphs (4) and (5) of section 1818 shall not be applicable; and 
(B)the estimate of the monthly actuarial rate under section 1818(d) shall be computed and applied under this paragraph based upon costs incurred for individuals within each age cohort specified in paragraph (2) rather than for all individuals age 65 and older. 
(2)Age cohortsThe age cohorts specified in this paragraph are as follows: 
(A)Individuals under 19 years of age. 
(B)Individuals at least 19 years of age but not more than 25 years of age. 
(C)Individuals at least 26 years of age and not more than 35 years of age. 
(D)Individuals at least 36 years of age and not more than 45 years of age. 
(E)Individuals at least 46 years of age and not more than 55 years of age. 
(F)Individuals at least 56 years of age and not more than 64 years of age.  
(d)TreatmentAn individual enrolled under this part pursuant to this section shall not be treated as enrolled under this part (or any other part of this title) for purposes of obtaining medical assistance for medicare cost-sharing or otherwise under title XIX.  .  
 
